UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1383



CARMEL CURRERI,

                                              Plaintiff - Appellant,

          versus


AMERIQUEST MORTGAGE COMPANY,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
03-227-JFM)


Submitted:   January 26, 2005          Decided:     February 16, 2005


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darren Margolis, BIERER & MARGOLIS, P.A., Baltimore, Maryland;
Mitchell Peiser, Baltimore, Maryland, for Appellant. Daniel J.
Tobin, KIRKPATRICK & LOCKHART, L.L.P., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carmel     Curreri   appeals     the   district   court’s   orders

granting the Defendant’s motion for summary judgment and denying

Curreri’s motion for reconsideration in his civil action.               Curreri

alleges the district court erred by granting summary judgment to

the Defendant on Curreri’s claims to declare a deed of trust void

and for compensatory damages, and on the Defendant’s counterclaim.

We   have   reviewed    the   record   and    find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Curreri v. Ameriquest Mortgage Co., No. CA-03-227-JFM (D. Md. Dec.

11, 2003; Feb. 9, 2004; filed June 23, 2004 & entered June 24,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -